IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00178-CR

LARRY DEWAYNE LEE, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                      From the County Court at Law No 2
                             Brazos County, Texas
                      Trial Court No. 11-00126-CRM-CCL2


                          MEMORANDUM OPINION


      Appellant Larry Dewayne Lee, Jr., appeals from an order deferring adjudication

of his guilt and placing him on community supervision. The trial court’s certification of

Lee’s right to appeal states that this criminal case “is a plea-bargain case, and the

defendant has NO right to appeal” and that “the defendant has waived the right of

appeal.” By letter dated June 12, 2013, the Clerk of this Court warned Lee that the

Court must dismiss this appeal unless, within thirty days after the date of the letter, the

Court received a certification stating that Lee has a right to appeal or he showed other
grounds for continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006). On July 3, 2013, we received a response from

Lee, but we have not been provided with a certification stating that Lee has a right to

appeal, nor did Lee show other grounds for continuing the appeal.

        Accordingly, this appeal is dismissed.1 See Chavez, 183 S.W.3d at 680; Davis v.

State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 12, 2013
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).

Lee v. State                                                                                       Page 2